Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 1 of 19 Page ID #:30




   1   ADAM D.H. GRANT (State Bar No. 153271)
       ALEXANDER S. KASENDORF (State Bar No. 213958)
   2   ALPERT, BARR & GRANT
       A Professional Law Corporation
   3   6345 Balboa Boulevard, Suite I-300
       Encino, California 91316-1523
   4   PHONE: (818) 881-5000; FAX: (818) 881-1150
   5   Attorneys for Defendant CATHY LEWIS
   6
   7
   8                         IN THE UNITED STATES DISTRICT COURT
   9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11   ZEMOGA, INC.,                    )   CASE NO. 2:20-cv-08903-MWF-JC
                                        )
  12                    Plaintiff,      )   NOTICE OF MOTION AND MOTION
                                        )   TO DISMISS THE 4TH, 5TH, 6TH, 7TH
  13              vs.                   )   AND 8TH CLAIMS FOR RELIEF
                                        )   PURSUANT TO Fed. R. Civ. P. 12(b)(6);
  14   CATHY LEWIS,                     )   MEMORANDUM OF POINTS AND
                                        )   AUTHORITIES IN SUPPORT
  15                    Defendant.      )   THEREOF
                                        )
  16                                    )   [[PROPOSED] ORDER FILED
                                        )   CONCURRENTLY HEREWITH]
  17                                    )
                                        )
  18                                    )   HEARING DATE:               January 11, 2021
                                        )   TIME:                       10:00 a.m.
  19                                    )   COURTROOM:                  5A
                                        )
  20                                    )   LOCATION: 350 West First Street,
                                        )             Los Angeles, CA 90012
  21                                    )
                                        )
  22
  23
  24
  25
  26
  27
  28
                                              1         USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 2 of 19 Page ID #:31




   1   TO THE HONORABLE MICHAEL W. FITZGERALD, JUDGE OF THE
   2   UNITED STATES DISTRICT COURT, AND TO ALL INTERESTED
   3   PARTIES:
   4              PLEASE TAKE NOTICE that on Monday, January 11, 2021 at 10:00 a.m.
   5   in above-referenced department, Defendant Cathy Lewis, (“Lewis”), pursuant to
   6   Fed. R. Civ. P. 12(b)(6) through her undersigned counsel, respectfully moves this
   7   Court to dismiss Zemoga, Inc’s (“Zemoga”) 4th Cause of Action for Intentional
   8   Interference with Prospective Economic Relation, 5th Cause of Action for
   9   Negligent interference with Prospective Economic Relations, 6th Cause of Action
  10   for Libel, 7th Cause of Action for Libel Per Se and 8th Cause of Action for Trade
  11   Libel, for failure to state claims upon which relief can be granted.
  12              This motion is made following the conference of counsel pursuant to
  13   L.R. 7-3 which took place on November 20, 2020.
  14              This Motion is based on this Notice, the attached Memorandum of Points
  15   and Authorities, on the entire file in this matter and on such oral or documentary
  16   evidence as may be submitted at the time of the hearing.
  17
  18                                                   ALPERT, BARR & GRANT
                                                       A Professional Law Corporation
  19
  20
       Dated: November 25, 2020                  By:_____/s/ Adam D.H. Grant______
  21                                                  ADAM D.H. GRANT
                                                      Attorneys for Defendant
  22                                                  CATHY LEWIS
  23
  24
  25
  26
  27
  28
                                                   2           USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 3 of 19 Page ID #:32




   1                                            TABLE OF CONTENTS
   2                                                                                                                            Page(s)
   3   I.         INTRODUCTION ........................................................................................... 1
   4   II.        LEGAL ARGUMENT .................................................................................... 1
   5              A.  STANDARD OF LAW ON MOTION TO DISMISS ......................... 1

   6              B.      PLAINTIFF’S 4TH CLAIM FOR RELIEF BASED ON
                          INTENTIONAL INTEREFERNCE WITH ECONOMIC
   7                      RELATIONS FAILS TO STATE A CLAIM ...................................... 2

   8              C.      PLAINTIFF’S 5TH CLAIM FOR RELIEF BASED ON
                          NEGLIGENT INTEREFERNCE WITH ECONOMIC
                          RELATIONS FAILS TO STATE A CLAIM ...................................... 6
   9
                  D.      PLAINTIFF’S 6TH – 9TH CLAIMS FOR RELIEF BASED ON
  10                      LIBEL FAIL TO STATE A CLAIM FOR RELIEF ............................ 7
  11   III.       CONCLUSION ............................................................................................. 11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                  i                USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

              MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                                 PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 4 of 19 Page ID #:33




   1                                       TABLE OF AUTHORITIES
   2                                                                                                                         Page(s)
   3   CASES
   4   Ashcroft v. Iqbal
            556 U.S. 662 (2009) ........................................................................................ 2
   5
   6   Balistreri v. Pacifica Police Dep't.,
              901 F.2d 696 (9th Cir.1988) ............................................................................ 1
   7
       Bell Atlantic Corp. v. Twombly,
   8         550 U.S. 544 (2007), 127 S.Ct. 1955, 167 L.Ed.2d 929 ................................. 1
   9
       Chabra v. S. Monterey County Memorial Hospital, Inc.,
  10        1994 WL 564566, (N.D. Cal. 1994)................................................................ 9
  11   Church of Scientology v. Flynn,
  12        744 F.2d 694 (9th Cir.1984) ............................................................................ 8
  13   Cochran v. NYP Holdings, Inc.,
  14        58 F.Supp.2d 1113 (C.D.Cal.1998), 210 F.3d 1036 (9th Cir.2000) ........... 8, 9

  15   Conley v. Gibson,
            355 U.S. 41, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957) ............................................... 1
  16
  17   Cooper v. Pickett,
            137 F.3d 616 (9th Cir.1997) ............................................................................ 1
  18
       Della Penna v. Toyota Motor Sales, U.S.A., Inc.,
  19
             11 Cal.4th 376, 45 Cal.Rptr.2d 436, 902 P.2d 740 (1995) ............................. 4
  20
       Devoto v. Pacific Fidelity Life Ins. Co.,
  21        618 F.2d 1340 (9th Cir.1980) .......................................................................... 7
  22
       J'Aire Corp. v. Gregory
  23          (1979) 24 Cal.3d 799, 157 Cal.Rptr. 407, 598 P.2d 60 (1979) ................... 6, 7
  24   Jenkins v. Commonwealth Land Title Ins. Col,
  25         95 F.3d 791 (9th Cir.1996) .............................................................................. 1
  26   Kahn v, Bower,
            232 Cal.App.3d 1599, 284 Cal.Rptr.244 (1991) ............................................. 9
  27
  28
                                                               ii               USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 5 of 19 Page ID #:34




   1   Knievel v. ESPN, Inc.
             (D. Mont. 2002) 223 F.Supp.2d 1173 ............................................................. 8
   2
   3   LiMandri v. Judkins,
            52 Cal.App.4th 326, 60 Cal.Rptr.2d 539 (1997) ......................................... 4, 6
   4
       Okun v. Superior Court (Maple Properties),
   5
            29 Cal.3d 442, 175 Cal.Rptr. 157, 629 P.2d 1369, 1379 (1981) .................... 9
   6
       Papasan v. Allain,
   7        478 U.S. 265, 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986) ................................... 2
   8
       Partington v. Bugliosi,
   9         56 F.3d 1147 (9th Cir.1995) ............................................................................ 8
  10   Rickards v. Canine Eye Registration Foundation, Inc.,
  11         704 F.2d 1449 (9th Cir.1983) .......................................................................... 4
  12   Roth v. Rhodes,
  13         25 Cal.App.4th 530, 30 Cal.Rptr.2d 706 (1994) ............................................. 4

  14   Silicon Knights, Inc. v. Crystal Dynamics, Inc.
              (N.D. Cal. 1997) 983 F.Supp. 1303 ................................................ 4, 5, 6, 7, 9
  15
  16   Stolz II v. Wong Communications Limited Partnership,
               25 Cal.App.4th 1811, 31 Cal.Rptr.2d 229 (1994) .................................... 6, 11
  17
       Titan Global LLC v. Organo Gold Intern., Inc.
  18         (N.D. Cal., Dec. 2, 2012, No. 12-CV-2104-LHK)
  19         2012 WL 6019285 ............................................................................... 9, 10, 11
  20   Underwager v. Channel 9 Australia,
  21        69 F.3d 361 (9th Cir.1995) .............................................................................. 8

  22   Unelko Corp. v. Rooney,
             912 F.2d 1049 (9th Cir.1990), cert. denied, 499 U.S. 961,
  23        111 S.Ct. 1586, 113 L.Ed.2d 650 (1991) ........................................................ 8
  24
       Westside Center Associates v. Safeway Stores 23, Inc.,
  25         42 Cal.App.4th 507, 49 Cal.Rptr.2d 793 (1996) ......................................... 4, 5
  26   Youst v. Longo
  27         (1987) 43 Cal.3d 64, 233 Cal.Rptr. 294, 729 P.2d 728................................... 4
  28
                                                             iii              USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 6 of 19 Page ID #:35




   1   STATUTES
       Fed.R.Civ.P. 12(b)(6) ................................................................................................ 1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                 iv                USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 7 of 19 Page ID #:36




   1                    MEMORANDUM OF POINTS AND AUTHORITIES
   2                                              I. INTRODUCTION
   3              Zemoga’s vague complaint fails to provide sufficient facts to support the 4th
   4   – 8th Causes of Action. The Interference with Economic Relations claims (4th – 5th)
   5   fail to allege with any degree of the required specificity whether the economic
   6   relation was disrupted in any particular way and that Lewis had any duty to
   7   Plaintiff. The libel claims (6th – 8th) are based on opinion, vague hyperbole made
   8   on social media and is not, as a matter of law, the basis for any libel claim.
   9
  10                                            II. LEGAL ARGUMENT
  11                 A. STANDARD OF LAW ON MOTION TO DISMISS
  12              Rule 12(b) (6) of the Federal Rules of Civil Procedure permits a defendant to
  13   seek dismissal of a complaint that “fail[s] to state a claim upon which relief can be
  14   granted.” Fed.R.Civ.P. 12(b)(6). A motion to dismiss for failure to state a claim
  15   must be denied unless it appears that the plaintiff can prove no set of facts that
  16   would entitle him to relief. See Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99,
  17   2 L.Ed.2d 80 (1957); Jenkins v. Commonwealth Land Title Ins. Col, 95 F.3d 791,
  18   796-97 (9th Cir.1996). Dismissal is appropriate if the plaintiff fails to assert a
  19   cognizable legal theory or to allege sufficient facts under a cognizable legal theory.
  20   See Balistreri v. Pacifica Police Dep't., 901 F.2d 696, 699 (9th Cir.1988). All
  21   material factual allegations in the complaint are assumed to be true and construed
  22   in the light most favorable to the plaintiff. See Cooper v. Pickett, 137 F.3d 616,
  23   622 (9th Cir.1997).
  24              Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
  25   “short and plain statement of the claim showing that the pleader is entitled to
  26   relief.” As the Court held in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007),
  27   127 S.Ct. 1955, 167 L.Ed.2d 929, the pleading standard Rule 8 announces does not
  28   require “detailed factual allegations,” but it demands more than an unadorned, the-
                                                  1           USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 8 of 19 Page ID #:37




   1   defendant-unlawfully-harmed-me accusation. Id., at 555, 127 S.Ct. 1955 (citing
   2   Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986)). A
   3   pleading that offers “labels and conclusions” or “a formulaic recitation of the
   4   elements of a cause of action will not do.” 550 U.S., at 555, 127 S.Ct. 1955. Nor
   5   does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual
   6   enhancement.” Id., at 557, 127 S.Ct. 1955. Ashcroft v. Iqbal (2009) 556 U.S. 662,
   7   677–678.
   8              To survive a motion to dismiss, a complaint must contain sufficient factual
   9   matter, accepted as true, to “state a claim to relief that is plausible on its face.” Id.,
  10   at 570, 127 S.Ct. 1955. A claim has facial plausibility when the plaintiff pleads
  11   factual content that allows the court to draw the reasonable inference that the
  12   defendant is liable for the misconduct alleged. Id., at 556, 127 S.Ct. 1955. The
  13   plausibility standard is not akin to a “probability requirement,” but it asks for more
  14   than a sheer possibility that a defendant has acted unlawfully. Ibid. Where a
  15   complaint pleads facts that are “merely consistent with” a defendant's liability, it
  16   “stops short of the line between possibility and plausibility of ‘entitlement to
  17   relief.’” Id., at 557, 127 S.Ct. 1955 (brackets omitted).
  18
  19                 B. PLAINTIFF’S 4TH CLAIM FOR RELIEF BASED ON
  20                    INTENTIONAL INTEREFERNCE WITH ECONOMIC
  21                    RELATIONS FAILS TO STATE A CLAIM
  22              Plaintiff’s allegations fall far short of what is needed to state a claim for both
  23   Intentional and Negligent Interference with Economic Relations. The following
  24   allegations form the basis for both causes of action:
  25              “17. On the same day, Lewis contacted a senior executive at a
                  majorchemical manufacturer (the “Executive”) via Facebook.
  26
  27
  28
                                                      2             USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 9 of 19 Page ID #:38




   1              18. The Executive is well-respected in the industry in which the
                  Company operates and is a clearly identified business prospect of
   2
                  the Company, which is and was known to Lewis.
   3
                  19. Lewis transmitted personal and sensitive text messages and
   4
                  photos of Edgerton to the Executive with the sole intent to
   5              disparage the Company and injure its ongoing and prospective
                  business relations.
   6
   7
   8              26. The text messages sent to the Executive contained sexually
                  suggestive comments sent by another person to Edgerton.
   9
  10
                  27. Lewis then sent the following statement to the Executive: Hey
  11              maybe [] will be on your next trip since she was texting your
  12              buddy this while we were married. Whatever bull**** he is
                  saying is just that. Bull****.
  13
  14              28. Lewis subsequently forwarded a hacked photo of Edgerton on
                  a boat with other people, along with following message to the
  15              Executive: “Enjoy []. Yah I’m the bad one.”
  16
  17              52. The Company has actual and prospective business
  18              relationships.

  19
  20              53. The Company has a prospective business relationship with the
                  Executive who is a senior executive at a major manufacturing
  21              company.
  22
  23              54. During the relevant time period, the Company had been
  24              actively soliciting the Executive’s business.

  25
  26              60. Lewis’s actions have disrupted the Company’s relationships
                  and business opportunities with actual and prospective customers”
  27
  28   “To support a cause of action for interference with prospective economic
                                         3           USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 10 of 19 Page ID #:39




   1   advantage, the following elements must be established: “(1) the existence of a
   2   specific economic relationship between [plaintiff] and third parties that may
   3   economically benefit [plaintiff]; (2) knowledge by the [defendants] of this
   4   relationship; (3) intentional acts by the [defendants] designed to disrupt the
   5   relationship; (4) actual disruption of the relationship; and (5) damages to the
   6   [plaintiff].” Rickards v. Canine Eye Registration Foundation, Inc., 704 F.2d 1449,
   7   1456 (9th Cir.1983). The California Supreme Court has also stated that a plaintiff
   8   seeking to recover for alleged interference with prospective economic relations has
   9   the burden of pleading and proving that the defendant's interference was wrongful
  10   “by some other measure beyond the fact of interference itself.” Della Penna v.
  11   Toyota Motor Sales, U.S.A., Inc., 11 Cal.4th 376, 392, 45 Cal.Rptr.2d 436, 902
  12   P.2d 740 (1995); LiMandri v. Judkins, 52 Cal.App.4th 326, 342, 60 Cal.Rptr.2d
  13   539 (1997), reh/rev denied, April 16, 1997.” Silicon Knights, Inc. v. Crystal
  14   Dynamics, Inc. (N.D. Cal. 1997) 983 F.Supp. 1303, 1311
  15              “The law precludes recovery for overly speculative expectancies by initially
  16   requiring proof the business relationship contained ‘the probability of future
  17   economic relationship.’ (Youst v. Longo (1987) 43 Cal.3d 64, 71, 233 Cal.Rptr.
  18   294, 729 P.2d 728).”. Westside Center Associates v. Safeway Stores 23, Inc., 42
  19   Cal.App.4th 507, 522, 49 Cal.Rptr.2d 793, 803 (1996). In Westside, the court held
  20   that the requirement that the plaintiff plead and prove that a business relationship
  21   contained the “probability of future economic benefit” to the plaintiff precluded
  22   application of the tort to “hypothetical relationships” not developed at the time of
  23   the allegedly tortious acts. See, also, Roth v. Rhodes, 25 Cal.App.4th 530, 546, 30
  24   Cal.Rptr.2d 706, 715 (1994) (podiatrist denied space in defendants' medical
  25   building could have not existing relationship with speculative “future patients.”)
  26   Id.
  27              Plaintiff’s cause of action for Intentional Interference fails because the
  28   complaint fails to allege sufficient facts to support the bare conclusion of a
                                               4          USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

             MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                                PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 11 of 19 Page ID #:40




   1   business opportunity, a “disruption” and fails to state what damages were incurred
   2   as a result of the acts. The complaint only contains conclusory allegations. The
   3   complaint only alleges a “prospective business relationship.” The complaint does
   4   not allege any factual basis for the “probability of future economic benefit.” The
   5   complaint does not allege that Plaintiff lost any customers or business relationship.
   6   There is no allegation that Plaintiff’s profits decreased in any way because of the
   7   alleged interference. In Silicon Knights, the Court noted:
   8              “As stated above, the complaint fails to assert facts sufficient to support a
   9   claim for intentional interference with prospective economic relationship with
  10   Activision since there is no factual allegation in the complaint that Silicon Knights'
  11   relationship with Activision was actually disrupted as a result of Crystal Dynamics
  12   and Individual Defendants' acts of inducing Silicon Knights' former employees to
  13   leave Plaintiff's employ, or what damages, if any, were incurred by Silicon Knights
  14   as a result of these acts.
  15              There are no allegations in the complaint from which the court or defendants
  16   could infer the probable disruption of an actual economic relationship by means of
  17   alleged defamatory statements of the individual defendants or by means of Crystal
  18   Dynamics' statement that it developed Kain. The complaint does not allege that
  19   Silicon Knights was in the midst of negotiations with 3DO, Microsoft, or any other
  20   publisher, and that the third party pulled out of the negotiations or awarded
  21   business to another because of these alleged acts by Defendants.                                      Moreover,
  22   allegations that Defendants' undisclosed statements caused potential customers not
  23   to buy Silicon Knights' video game software asserts the type of speculative
  24   economic relationship disapproved of in Westside.                              Even if interference with
  25   potential customers is a legitimate basis for tortious interference with economic
  26   relations, the complaint alleges only conclusory statements and no facts in support
  27   of its contention that it lost potential customers.                           For example, there is no
  28   allegation that sales of a particular software product identified with Silicon Knights
                                                  5            USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 12 of 19 Page ID #:41




   1   decreased after these alleged statements were made by Crystal Dynamics.” Silicon
   2   Knights, Inc. v. Crystal Dynamics, Inc. (N.D. Cal. 1997) 983 F.Supp. 1303, 1311-
   3   1312.        Thus, Plaintiff’s bare bones cause of action for Interference with
   4   Prospective Economic Relations should be dismissed.
   5
   6                 C. PLAINTIFF’S 5TH CLAIM FOR RELIEF BASED ON
   7                    NEGLIGENT INTEREFERNCE WITH ECONOMIC
   8                    RELATIONS FAILS TO STATE A CLAIM
   9              Plaintiff’s claim for Negligent Interference with Economic Relations suffers
  10   from the same defects as the Intentional Interference and an additional fatal flaw;
  11   Plaintiff’s has not and cannot allege any contractual or statutory duty, or special
  12   relationship between Lewis and itself that gives rise to a duty of care. This exact
  13   issue came up in the Silicon Knights, Inc. (infra) (“ Defendants contend that the
  14   claim for negligent interference with prospective economic advantage fails for the
  15   same reasons set forth above, i.e., the complaint contains only speculative
  16   allegations of economic relationships. Defendants also assert that the complaint
  17   fails to state a claim upon which relief can be granted since Silicon Knights has
  18   not, and cannot, allege any contractual or statutory duty, or special relationship
  19   between Individual Defendants and Plaintiff that give rise to a duty of care.”
  20   Silicon Knights, Inc. v. Crystal Dynamics, Inc. (N.D. Cal. 1997) 983 F.Supp. 1303,
  21   1312.
  22              In granting the Motion to Dismiss without leave, the Silicon Knights court
  23   noted, “[t]he tort of negligent interference with economic relationship arises only
  24   when the defendant owes the plaintiff a duty of care. J'Aire Corp. v. Gregory
  25   (1979) 24 Cal.3d 799, 803, 157 Cal.Rptr. 407, 598 P.2d 60 (1979)” Stolz II v.
  26   Wong Communications Limited Partnership, 25 Cal.App.4th 1811, 31 Cal.Rptr.2d
  27   229 (1994), reh/rev denied, September 29, 1994; LiMandri v. Judkins, 52
  28   Cal.App.4th 326, 348, 60 Cal.Rptr.2d 539, 551 (1997), reh/rev. denied April 16,
                                             6          USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 13 of 19 Page ID #:42




   1   1997. This duty may arise from a contractual, statutory, or “special relationship”
   2   between the plaintiff and defendant. This “special relationship” typically arises
   3   where the plaintiff is a beneficiary of a contract between two parties. Devoto v.
   4   Pacific Fidelity Life Ins. Co., 618 F.2d 1340, 1350 (9th Cir.1980). In J'Aire
   5   Corporation v. Gregory, 24 Ca1.3d 799, 804, 157 Cal. Rptr. 407, 410, 598 P.2d 60,
   6   61–63 (1979), the California Supreme Court stated that the following criteria
   7   would be used in determining whether defendants owe plaintiff of duty of care:
   8   “(1) the extent to which the transaction was intended to affect the plaintiff, (2) the
   9   foreseeability of harm to the plaintiff, (3) the degree of certainty that the plaintiff
  10   suffered injury, (4) the closeness of the connection between the defendant's
  11   conduct and the injury suffered, (5) the moral blame attached to the defendant's
  12   conduct and (6) the policy of preventing future harm.” Silicon Knights, Inc. v.
  13   Crystal Dynamics, Inc. (N.D. Cal. 1997) 983 F.Supp. 1303, 1313.
  14              In this case, Plaintiff has not and cannot allege any duty and thus the Motion
  15   should be granted without leave.
  16
  17                 D. PLAINTIFF’S 6TH – 9TH CLAIMS FOR RELIEF BASED ON
  18                    LIBEL FAIL TO STATE A CLAIM FOR RELIEF
  19              Plaintiff’s libel causes of action all fail as the allegations are either opinion,
  20   hyperbole or not subject a determination of true. The claim for relief is also
  21   deficient in that, except for one instance, Plaintiff fails to specifically identify or
  22   quote verbatim the alleged libelous statements.                       While Plaintiff claims these
  23   statements to be in writing, Plaintiff entirely fails to attach any of the written
  24   statements to the complaint.
  25              “A motion to dismiss under Rule 12(b)(6) is an appropriate device for
  26   determining whether Plaintiffs state a libel claim or whether the statement is non-
  27   actionable under the First Amendment.                      Cochran v. NYP Holdings, Inc., 58
  28   F.Supp.2d 1113, 1120 (C.D.Cal.1998), affirmed and reasoning adopted, 210 F.3d
                                            7           USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 14 of 19 Page ID #:43




   1   1036 (9th Cir.2000). While existence of defamatory meaning is usually a fact
   2   question for the jury, “a court may properly determine whether a statement is fairly
   3   susceptible of a defamatory meaning when presented with a motion to dismiss.”
   4   Cochran, 58 F.Supp.2d at 1120. When deciding the motion to dismiss, the Court is
   5   not to determine if the communications may have an innocent meaning but rather
   6   to determine if the communication reasonably carries with it a defamatory
   7   meaning. Just as the court must refrain from a ‘hair-splitting analysis' of what is
   8   said in an article to find an innocent meaning, so must it refrain from scrutinizing
   9   what is not said to find ‘a defamatory meaning which the article does not convey to
  10   a lay reader. Church of Scientology v. Flynn, 744 F.2d 694, 696 (9th Cir.1984).
  11   Knievel v. ESPN, Inc. (D. Mont. 2002) 223 F.Supp.2d 1173, 1177.
  12              “The Ninth Circuit has been fairly consistent in setting forth and applying
  13   the standard for evaluating the threshold question, ruling that a statement may
  14   sustain a defamatory meaning only upon a showing that “a reasonable juror could
  15   conclude that the allegedly defamatory implications constituted provably false
  16   assertions of fact.” Underwager v. Channel 9 Australia, 69 F.3d 361, 366–67 (9th
  17   Cir.1995); Partington v. Bugliosi, 56 F.3d 1147, 1153 (9th Cir.1995).                                       “Pure
  18   opinions,” by contrast, are protected, and consist of those statements that “do not
  19   imply facts capable of being proved true or false.” Unelko Corp. v. Rooney, 912
  20   F.2d 1049, 1053 n. 2 (9th Cir.1990), cert. denied, 499 U.S. 961, 111 S.Ct. 1586,
  21   113 L.Ed.2d 650 (1991). To determine whether a statement implies a factual
  22   assertion, the totality of the circumstances in which the statement was made must
  23   first be examined. Underwager, 69 F.3d at 366. This includes “the statement in its
  24   broad context, [including] the general tenor of the entire work, the subject of the
  25   statements, the setting, and the format of the work.” Id. Second, the court must
  26   consider the “specific context and content of the statements, analyzing the extent of
  27   figurative or hyperbolic language used and the reasonable expectations of the
  28   audience in that particular situation.” Id. Finally, the court considers whether the
                                                 8            USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 15 of 19 Page ID #:44




   1   “statement itself is sufficiently factual to be susceptible of being proved true or
   2   false.” Id. Cochran v. NYP Holdings, Inc. (C.D. Cal. 1998) 58 F.Supp.2d 1113,
   3   1121.
   4              “The words constituting a libel or slander must be specifically identified, if
   5   not plead verbatim.” Chabra v. S. Monterey County Memorial Hospital, Inc., 1994
   6   WL 564566, (N.D. Cal. 1994), citing Kahn v, Bower, 232 Cal.App.3d 1599, 284
   7   Cal.Rptr.244, 252, fn. 5, reh/rev denied (1991).                             While the exact words or
   8   circumstances of the slander need not be alleged to state a claim for defamation,
   9   the substance of the defamatory statement must be alleged. Okun v. Superior
  10   Court (Maple Properties), 29 Cal.3d 442, 458, 175 Cal.Rptr. 157, 167, 629 P.2d
  11   1369, 1379 (1981), Silicon Knights, Inc. v. Crystal Dynamics, Inc. (N.D. Cal.
  12   1997) 983 F.Supp. 1303, 1314.
  13              As an example of what is insufficient, the Court in Silicon Knights, stated,
  14   “The statements in the complaint identified as defamatory by Plaintiff include the
  15   allegation that Crystal Dynamics has refused to give proper originator and
  16   developer credit for Kain (¶ 21); that Defendants engaged in wrongful conduct by
  17   “making false, misleading, and commercially disparaging statements about Silicon
  18   Knights' involvement in the creation and development of Kain to Activision (and
  19   others in the video game industry)” (¶ 76); and by making “false and defamatory
  20   statements to several of Silicon Knights' customers, prospective customers,
  21   industry associates and the public regarding: (a) the quality and reliability of
  22   Silicon Knights' products, (b) the competence and ability of Silicon Knights'
  23   employees, and, (c) Silicon Knights' cooperation and ability to work with
  24   customers, suppliers, or other persons in the software industry.” Some or all of
  25   these statements were allegedly made by Dyer to Microsoft personnel, and by other
  26   defendants to Activision and 3DO personnel. (Complaint ¶ 91.)” Silicon Knights,
  27   Inc. v. Crystal Dynamics, Inc. (N.D. Cal. 1997) 983 F.Supp. 1303, 1313–1314.
  28              The Court in Titan Global, relied on Silicon Knights to further state, “Like
                                                   9           USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 16 of 19 Page ID #:45




   1   the allegations in Silicon Knights and Jacobson, Plaintiffs' allegations are
   2   insufficiently specific regarding the substance of the defamatory statements. The
   3   complaint alleges “defamatory statements about Mathew Rasmussen and ACN's
   4   leadership abilities.” Compl. ¶ 33. This allegation is clearly insufficient under the
   5   cases discussed above. Slightly more specific, but still insufficient is the allegation
   6   that Defendants made multiple “defamatory statements” that “Mathew Rasmussen
   7   is an incompetent and dishonest leader who will not reveal to his group the
   8   elements necessary to be successful.” Id. ¶ 43. Finally, the complaint alleges
   9   general “false and defamatory statements of fact about the character and business
  10   acumen of Titan's owner, Mathew Rasmussen labeling him as an incompetent and
  11   dishonest business leader.”             Id. ¶ 63.       These general allegations of multiple
  12   defamatory statements do not reveal specific statements that Plaintiffs allege were
  13   defamatory, as required to survive a motion to dismiss.” Titan Global LLC v.
  14   Organo Gold Intern., Inc. (N.D. Cal., Dec. 2, 2012, No. 12-CV-2104-LHK) 2012
  15   WL 6019285, at *11.
  16              In this case, the allegations in the complaint simply do not rise meet the test.
  17   Plaintiff relies upon Facebook postings, which are not attached to the complaint:
  18
  19              “69. The statements were defamatory and libelous in that they
                  asserted Edgerton, the Company’s CEO and founder, was a
  20
                  philanderer and/or adulterer.
  21
  22
                  70. The statement “[w]hatever bull**** [Edgerton] is saying is
  23              just that. Bull****” was meant to convey that Edgerton, as CEO
                  and on behalf of the Company, is a liar and someone who should
  24
                  not be trusted.”
  25
  26   Taking the context of these statements, that being on social media, there is a great
  27   deal of exaggeration and hyperbole provided on such a website. There is no
  28   question that much of what is posted on social media is not taken seriously –
                                            10         USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 17 of 19 Page ID #:46




   1   whether it be alleged “fake news” or someone just being mad about someone’s
   2   actions. It is simply taken more as hyperbole than anything else. Additionally,
   3   these statements are clearly more of an opinion than a fact. These are nothing
   4   more than the allegations that Lewis made “false and misleading statements”
   5   which both the Silicon and Titan courts found entirely deficient.
   6                                      III.   CONCLUSION
   7              For the foregoing reasons, Lewis respectfully requests that the Court grant
   8   the motion without leave and dismiss the subject claims.
   9
  10                                                    ALPERT, BARR & GRANT
                                                        A Professional Law Corporation
  11
  12
       Dated: November 25, 2020                  By:____ /s/ Adam D.H. Grant _______
  13                                                  ADAM D.H. GRANT
                                                      Attorneys for Defendant
  14                                                  CATHY LEWIS
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   11          USDC Case No. 2:20-cv-08903-MWF– Zemoga, Inc. v. Cathy Lewis.

            MOTION TO DISMISS THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF
                               PURSUANT TO F.R.C.P. 12(b)(6)
       657412.1
       Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 18 of 19 Page ID #:47


                                                       PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

    I am employed in the County of Los Angeles, State of California. I am over the age of 18 and not a party to the within action;
my business address is 6345 Balboa Boulevard, Suite I-300, Encino, California 91316-1523.

   On November 25, 2020, I served the following document described as NOTICE OF MOTION AND MOTION TO DISMISS
THE 4TH, 5TH, 6TH, 7TH AND 8TH CLAIMS FOR RELIEF PURSUANT TO Fed. R. Civ. P. 12(b)(6); MEMORANDUM OF
POINTS AND AUTHORITIES IN SUPPORT THEREOF on the persons on the attached Service List in this action, as follows:

[ ] By United States Mail. I enclosed the documents in a sealed envelope or package addressed to the persons at the
addresses on the attached Service List and (specify one):
     [ ] deposited the sealed envelope with the United States Postal Service, with the postage fully prepaid.
     [ ] placed the envelope for collection and mailing, following our ordinary business practices. I am readily familiar with this
business’s practice of collecting and processing correspondence for mailing. On the same day that correspondence is placed for
collection and mailing, it is deposited in the ordinary course of business with the United States Postal Services, in a sealed
envelope with postage fully prepaid.
     I am a resident or employed in the county where the mailing occurred. The envelope or package was placed in the mail at
Encino, California.

[ ] By Express Mail Delivery. I enclosed the documents in a sealed envelope provided by the U.S. Postal Service and
deposited said envelope in a mailbox regularly maintained by the United States Postal Service for receipt of Express Mail, with
Express Mail postage paid, addressed to the person on whom it is to be served, at the post office box address as last given by
that person on any document filed in the case and served on the party making service by Express Mail.

[ ] By Overnight Delivery. I enclosed the documents in an envelope or package provided by an overnight delivery carrier and
addressed to the persons at the addresses in the attached Service List. I placed the envelope or package for collection and
overnight delivery at an office or a regularly utilized drop box of the overnight delivery carrier.

[ ] By Fax Transmission. Based on an agreement of the parties to accept service by fax transmission, I faxed the documents
to the persons at the fax numbers listed in the attached Service List. No error was reported by the fax machine that I used. A
copy of the record of the fax transmission, which I printed out, is attached.

[ xx ] By E-mail or Electronic Transmission. Based on a court order or an agreement of the parties to accept service by e-
mail or electronic transmission, I caused the documents to be sent to the persons at the e-mail addresses in the attached Service
List. I did not receive, within a reasonable time after the transmission, any electronic message or other indication that the
transmission was unsuccessful.

[ ] By Personal Service. I personally delivered the documents to the persons at the addresses on the attached Service List.
(1) For a party represented by an attorney, delivery was made to the attorney or at the attorney’s office by leaving the documents
in an envelope or package clearly labeled to identify the attorney being served with a receptionist or an individual in charge of the
office. (2) For a party, delivery was made to the party or by leaving the documents at the party’s residence with some person not
less than 18 years of age between the hours of 8 a.m. and 6 p.m.

    Executed on November 25, 2020, at Encino, California.

[ ] (State) I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

[XX ] (Federal) I declare that I am employed in the office of a member of the bar of this court at whose direction the service was
made.


    Amy Eichelberger                                                                  /s/ Amy Eichelberger
             Type or Print Name                                                          Signature



657827.1
       Case 2:20-cv-08903-MWF-JC Document 9 Filed 11/25/20 Page 19 of 19 Page ID #:48


Case No. 2:20-cv-08903-MWF-JC



                                     ATTACHMENT TO PROOF OF SERVICE


Gregg D. Zucker
FOUNDATION LAW GROUP LLP
2049 Century Park East, Suite 2460
Los Angeles, CA 90067
T: 310-979-7561
E: gregg@foundationlaw.com

           Attorneys for Plaintiff




657827.1
